Name: Commission Regulation (EU) NoÃ 1097/2010 of 26Ã November 2010 implementing Regulation (EC) NoÃ 177/2008 of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes, as regards the exchange of confidential data between the Commission (Eurostat) and central banks Text with EEA relevance
 Type: Regulation
 Subject Matter: business organisation;  information and information processing;  economic analysis;  business classification;  information technology and data processing
 Date Published: nan

 27.11.2010 EN Official Journal of the European Union L 312/1 COMMISSION REGULATION (EU) No 1097/2010 of 26 November 2010 implementing Regulation (EC) No 177/2008 of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes, as regards the exchange of confidential data between the Commission (Eurostat) and central banks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 177/2008 of the European Parliament and of the Council of 20 February 2008 establishing a common framework for business registers for statistical purposes and repealing Council Regulation (EEC) No 2186/93 (1), and in particular Article 12 thereof, Whereas: (1) Regulation (EC) No 177/2008 establishes a new common framework for business registers exclusively for statistical purposes in order to maintain the development of business registers in a harmonised framework. (2) An exchange of confidential data between the Commission and national central banks, and between the Commission and the European Central Bank, exclusively for statistical purposes, should help ensure the quality of multinational enterprise group information in the European Union. It is therefore necessary to establish the format, the security and confidentiality measures and the procedure for the transmission of such confidential data to national central banks and the European Central Bank, to ensure that the data transmitted is used exclusively for statistical purposes. (3) In accordance with Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (2), data that the ESCB members have received from ESS authorities should be used exclusively for statistical purposes. The ESCB members should also ensure the physical and logical protection of confidential statistical information provided by the ESS authorities. The ECB should publish annual confidentiality reports on the measures adopted to safeguard the confidentiality of this statistical information. (4) To ensure consistency, the data sets transmitted in accordance with this Regulation should use the same naming conventions, structures, and definition of fields as referred to in Commission Regulation (EC) No 192/2009 of 11 March 2009 implementing Regulation (EC) No 177/2008 of the European Parliament and of the Council establishing a common framework for business registers for statistical purposes, as regards the exchange of confidential data between the Commission (Eurostat) and Member States (3). (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Format 1. The format set out in part A of the Annex shall be used for the data transmitted under Article 12(2) of Regulation (EC) No 177/2008. 2. The data and metadata shall be transmitted in accordance with the standards of the European Statistical System and with the structure defined in the most recent version of the Eurostat Business Registers Recommendations Manual available from the Commission (Eurostat). Article 2 Confidentiality measures The characteristics specified in part B of the Annex, including confidentiality flags, may be transmitted, for statistical purposes only, by the Commission (Eurostat) to the national central banks and the European Central Bank, provided that the transmission is explicitly authorised by the appropriate national authority and that, in the case of data transmitted to a national central bank, at least one unit of a multinational enterprise group is located in the territory of the Member State of that national central bank. Article 3 Security measures 1. Any transmission of confidential data under this Regulation to ESCB members shall take place only after the ESCB members, within their respective spheres of competence, have taken the necessary measures in line with Article 8a and 8b of Regulation (EC) No 2533/98 to ensure:  the protection of this data, in particular the storage of data that has been flagged as confidential in a secure area with restricted and controlled access,  that the data are used exclusively for statistical purposes,  that information on the measures has been included in the annual confidentiality report referred to in Article 8b of Regulation (EC) No 2533/98 or national central banks or the European Central Bank have informed the Commission (Eurostat) and the appropriate national authorities of the measures by other means. 2. The data shall be transmitted in an encrypted form. Article 4 Procedure for transmission 1. The data and metadata transmitted pursuant to this Regulation shall be exchanged in electronic form. 2. The data and metadata shall be transmitted via the secure medium used by the Commission (Eurostat) for the transmission of confidential data, or via a secured remote access. Article 5 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 61, 5.3.2008, p. 6. (2) OJ L 318, 27.11.1998, p. 8. (3) OJ L 67, 12.3.2009, p. 14. ANNEX A. Structure and format for the transmission of data The following data sets containing confidential information are included in the data quality management process of the Union register of multinational enterprise groups and their constituent units (hereinafter referred to as EuroGroups register):  data set with results of the linkage process,  data sets with information on legal units,  data sets with information on control and ownership of units,  data sets with information on enterprises,  data sets with information on global enterprise groups,  data sets with information on truncated enterprise groups. A data set with the results on the truncated and global enterprise groups is generated at the end of each EuroGroups register data quality management cycle. The applicable format of those data sets is the one laid down in Regulation (EC) No 192/2009 for transmissions between the Commission (Eurostat) and the appropriate national authorities. To ensure that a given Member State receives consistent data records, the Commission (Eurostat) shall apply identical naming conventions, structures, and definition of fields for data sets transmitted to appropriate national authorities and for data sets transmitted to national central banks and the European Central Bank. To improve the quality of multinational enterprise group information in the European Union, and subject to the necessary authorisations the appropriate national authority shall assess the corrections and completions in the data sets they may have received from the national central banks and integrate them, where necessary, in the data they transmit to the Commission (Eurostat) pursuant to Article 11 of Regulation (EC) No 177/2008. Data marked as confidential by national central banks or the European Central Bank shall be treated confidentially by the Commission (Eurostat) and the appropriate national authorities. B. Transmission of characteristics The Commission (Eurostat) may, with the explicit approval of the appropriate national authority and for statistical purposes only, transmit to the national central banks and the European Central Bank the following characteristics, including confidentiality flags, concerning multinational enterprise groups and their constituent units provided that, in the case of data transmitted to a national central bank, at least one unit of the group is located in the territory of that Member State. 1. LEGAL UNIT Identification characteristics 1.1 Identity number 1.2a Name 1.2b Address (including postcode) at the most detailed level 1.2c Optional Telephone and fax numbers, electronic mail address, and information to permit electronic collection of data 1.3 Value added tax (VAT) registration number or, failing that, other administrative identity number Demographic characteristics 1.4 Date of incorporation for legal persons or date of official recognition as an economic operator for natural persons 1.5 Date on which the legal unit ceased to be part of an enterprise (as identified in 3.3) Economic/Stratification characteristics 1.6 Legal form Links with other registers 1.7a Reference to the register of intra-Union operators set up in accordance with Regulation (EC) No 638/2004 of the European Parliament and of the Council of 31 March 2004 on Community statistics relating to the trading of goods between Member States (1), and reference to customs files or to the register of extra-Union operators Link with enterprise Group 1.8 Identity number of the truncated enterprise group (4.1), to which the unit belongs 1.9 Date of association to the truncated group 1.10 Date of separation from the truncated group Control of units 1.11a Identity number(s) of resident legal unit(s) which are controlled by the legal unit 1.11b Identity number of the resident legal unit which controls the legal unit 1.12a Country(ies) of registration and identity number(s) or name(s) and address(es) of the non-resident legal unit(s) which are controlled by the legal unit 1.12b Conditional VAT number(s) of non-resident legal unit(s) which are controlled by the legal unit 1.13a Country of registration, and identity number or name and address of the non-resident legal unit which controls the legal unit 1.13b Conditional VAT number of the non-resident legal unit which controls the legal unit Ownership of units 1.14a Conditional (a) Identity number(s) and (b) shares (%) of resident legal unit(s) owned by the legal unit 1.14b Conditional (a) Identity number(s) and (b) shares (%) of resident legal unit(s) which own(s) the legal unit 1.15 Conditional (a) Country(ies) of registration and (b) identity number(s) or name(s), address(es) and VAT number(s) and (c) shares (%) of non-resident legal unit(s) owned by the legal unit 1.16 Conditional (a) Country(ies) of registration and (b) identity number(s) or name(s), address(es), and VAT number(s) and (c) shares (%) of non-resident legal unit(s) which own(s) the legal unit 3. ENTERPRISE Identification characteristics 3.1 Identity number 3.2a Name 3.2b Optional Postal, electronic mail and website addresses 3.3 Identity number(s) of the legal unit(s) of which the enterprise consist(s) Demographic characteristics 3.4 Date of commencement of activities 3.5 Date of final cessation of activities Economic/Stratification characteristics 3.6 Principal activity code at NACE 4-digit level 3.8 Number of persons employed 3.11 Institutional sector and sub-sector according to European System of Accounts Link with enterprise Group 3.12 Identity number of the truncated enterprise group (4.1) to which the enterprise belongs 4. ENTERPRISE GROUP Identification characteristics 4.1 Identity number of the truncated group 4.2a Name of the truncated group 4.2b Optional Postal, electronic mail and website addresses of the truncated head office 4.3 Part conditional Identity number of the truncated group head (equals the identity number of the legal unit which is the resident group head). Conditional if the controlling unit is a natural person who is not an economic operator; recording is subject to the availability of this information in the administrative sources. 4.4 Type of enterprise group: 2. domestically controlled truncated group; 3. foreign controlled truncated group Demographic characteristics 4.5 Date of commencement of the truncated enterprise group 4.6 Date of cessation of the truncated enterprise group Economic/Stratification characteristics 4.7 Principal activity code of the truncated group at NACE 2-digit level 4.9 Number of persons employed in the truncated group Identification characteristics 4.11 Identity number of the global group 4.12a Name of the global group 4.12b Optional Country of registration, postal, electronic mail and website addresses of the global head office 4.13a Identity number of the global group head, if the group head is resident (equals the identity number of the legal unit which is the group head). If the global group head is non-resident, its country of registration. 4.13b Optional Global group head identity number, or name and address if non-resident Economic/Stratification characteristics 4.14 Optional Number of persons employed globally 4.16 Optional Country of global decision centre 4.17 Optional Countries where enterprises or local units are located (1) OJ L 102, 7.4.2004, p. 1.